the President pronounced the Court’s opinion, that the judgment be reversed, the verdict set aside, and the cause remanded to the Superior Court of law, with directions to that Court to instruct the jury that, “ if the injury to the slave complained of was not imputable to the neglect of the appellee, he would not be responsible therefor, unless he expressly agreed to be so liable; and that, as no such agreement is charged to have been made, he is only bound (according to the present declaration) for ordinary care of the slave in question; that is, such care as any man of common prudence, and capable of governing a family, takes of his own concerns; and that he is therefore answerable for ordinary neglect onlyP